DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview and subsequent email (see attachment) with Ms. Angela Park on May 6th, 2021.
Please amend the claims with respect to the filing on October 29th, 2020:
1.	(Currently amended) An ultrasonic imaging apparatus comprising:
an image processor configured to extract a target in an object based on volume data of the object and generate a plurality of slice images of the object using the volume data; 
a controller configured to determine a region of interest in the object based on the extracted target; and 
a display configured to successively display, by a control of the controller, the plurality of slice images of the object, including the region of interest under controlling of the controller,
wherein the controller controls the display : 
successively display the plurality of slice images of the object based on a 

successively displaywith respect to 
stop the successive display of the first plurality of slice images and display the detected first slice image on a first plane
after the successive display of the first plurality of slice images has stopped while the detected first slice image is being displayed on the first plane, on a second plane, among the plurality of slice images, 
when the display successively displays a plurality of the first slice images of the object
display the first plurality of the slice images on the first plane perpendicular to a display the second plurality of slice images of the object on the second plane perpendicular to a second direction that is perpendicular to the first direction.

2.	(Previously Presented) The ultrasonic imaging apparatus according to claim 1, wherein the display highlights the extracted target in the plurality of slice images of the object.

3.	(Previously Presented) The ultrasonic imaging apparatus according to claim 1, wherein the display displays the region of interest as a section in the plurality of slice images. 

4.-5.	(Cancelled) 

6.	(Original) The ultrasonic imaging apparatus according to claim 1, wherein the controller determines the region of interest based on a size of the extracted target.

7.	(Original) The ultrasonic imaging apparatus according to claim 1, wherein the controller determines, as the region of interest, a region satisfying a predetermined condition in the remaining area of the object not extracted as the target. 

8.	(Previously Presented) The ultrasonic imaging apparatus according to claim 1, wherein the display displays the plurality of slice images of the object, including the region of interest, at the same time.

9.	(Previously Presented) The ultrasonic imaging apparatus according to claim 1, further comprising at least one of a keyboard, a foot switch, and a foot pedal configured to receive at least one command of a command for determining the region of interest as the target, and a command for cancelling the extracted target.

10-11.	(Canceled) 

12.	(Previously Presented) The ultrasonic imaging apparatus according to claim 1, wherein the display marks the position of the first slice image being currently displayed, in a third slice image of the object, wherein the third slice image of the object is perpendicular to a third direction being perpendicular to the first direction and the second direction.

13.	(Previously Presented) The ultrasonic imaging apparatus according to claim 1, wherein the display marks a position of a slice image being currently displayed, in a 3Dimensional (3D) image of the object. 

14.	(Currently amended) A method of controlling an ultrasonic imaging apparatus which comprises a controller configured to perform
transmitting ultrasonic waves to an object, and obtaining volume data based on echo ultrasonic waves reflected from the object;
extracting a target in the object based on the volume data of the object;
generating a plurality of slice images of the object using the volume data;
determining a region of interest in the object, based on the extracted target;
controlling a display to successively display
controlling the display to successively displaywith respect to 
wherein, in response to detectingthe controller controls the display to stopthe successive display of and to display the detected first slice image on a first plane 
wherein, after the successive display of the first plurality of slice images has stopped while the detected first slice image is being displayed on the first plane, the controller controls the display to successively displayon a second plane, among the plurality of slice images,
wherein the successively displaying of the first plurality of slice images comprises:
successively displaying a first plurality of the slice images of the object, including the region of interest; and
marking a position of the first slice image being currently displayed, in a second slice image of the object, and
wherein the controller controls the display to display the first plurality of the slice images on the first plane perpendicular to a predetermined first direction, and to display the second plurality of slice images of the object on the second plane perpendicular to a second direction that is 

15.	(Previously Presented) The method according to claim 14, wherein the successively displaying of the  plurality of slice images of the object, including the region of interest, comprises highlighting the extracted target in the plurality of slice images of the object.

16.	(Previously Presented) The method according to claim 14, wherein the successively displaying of the  plurality of slice images of the object, including the region of interest, comprises 

17-18.	(Cancelled) 
 
19.	(Previously Presented) The method according to claim 14, wherein the determining of the region of interest in the object comprises determining the region of interest based on a size of the extracted target.

20.	(Previously Presented) The method according to claim 14, wherein the determining of the region of interest in the object comprises determining, as the region of interest, a region satisfying a predetermined condition in the remaining area of the object not extracted as the target.

21.	(Original) The method according to claim 14, further comprising displaying the plurality of slice images of the object, including the region of interest, at the same time, according to an input from a user.

22.	(Original) The method according to claim 14, further comprising determining the region of interest as the target or cancelling the extracted target, according to an input from a user.

23.-24.	(Cancelled) 

25.	(Previously Presented) The method according to claim 14, wherein the successively displaying of the second plurality of slice images of the object, comprises marking the position of 

26.	(Previously Presented) The method according to claim 14, wherein the successively displaying of the  plurality of slice images of the object, including the region of interest, comprises marking a position of a slice image being currently displayed, in a 3Dimensional (3D) image of the object.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The steps of displaying images of a volume set, detecting an object within the volume set, and responsively displaying a perpendicular section of the detected object within the volume set, is not explicitly disclosed in the prior art nor would it have been obvious to one having ordinary skill.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M IP/
Primary Examiner
Art Unit 3793